Case 2:20-cv-00474-SPC-NPM Document 23 Filed 09/10/21 Page 1 of 2 PageID 798




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MARY SAL RODRIGUEZ,

             Plaintiff,

v.                                               Case No: 2:20-cv-474-SPC-NPM

WALMART STORES EAST,
L.P.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is the briefing on Defendant’s Motion for Summary

Judgment (Docs. 17; 20; 21). From the papers, it is clear Plaintiff intends to

rely on her treating physician (Dr. Robert Getter) as a nonretained (hybrid)

expert witness to establish medical causation—an element of her claim. On

this record, it is unclear the extent to which Plaintiff disclosed Getter or his

expected testimony. Defendant provided Plaintiff’s Rule 26(a)(1) disclosures,

which identify the practice group Getter works for. (Doc. 17-9 at 2). Yet it is

unsettled whether that was the only disclosure of Getter. If so, the parties

should address what affect (if any) that has on Plaintiff’s use of Getter as a



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00474-SPC-NPM Document 23 Filed 09/10/21 Page 2 of 2 PageID 799




witness.   If Plaintiff made other disclosures of Getter, the parties should

address them.

      Accordingly, it is now

      ORDERED:

      Defendant must FILE a supplemental brief, not to exceed five (5) pages

on or before September 15, 2021, addressing the issues identified above. In

response, Plaintiff must FILE a supplemental brief, not to exceed five (5)

pages on or before September 20, 2021, addressing the issues identified

above.

      DONE and ORDERED in Fort Myers, Florida on September 10, 2021.




Copies: All Parties of Record




                                     2
